        Case 1:20-cv-02337-MHC Document 57 Filed 05/27/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION


WILLIE ALFRED GREEN,
              Petitioner,
                                                CIVIL ACTION FILE
vs.
                                                NO. 1:20-CV-2337-MHC
DELIJAH WASHINGTON,
              Respondent.



                                    JUDGMENT

      This petition for a writ of habeas corpus having come before the court, Honorable

Mark H. Cohen, United States District Judge, for consideration, and the petition having

been considered and the court having rendered its opinion, it is

      Ordered and Adjudged that the petition for a writ of habeas corpus be, and the

same hereby is, denied and dismissed.

      Dated at Atlanta, Georgia, this 27th day of May, 2021.


                                                        JAMES N. HATTEN
                                                        CLERK OF COURT


                                                  By:   s/Jill Ayers
                                                        Deputy Clerk

Prepared, Filed and Entered
in the Clerk's Office
May 27, 2021
James N. Hatten
Clerk of Court

By: s/Jill Ayers
   Deputy Clerk
